Citation Nr: 1700553	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a recurrent prostate disorder (including prostatitis and testicular symptoms), to include as secondary to herbicide exposure and service-connected diabetes mellitus (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, to include service in the Republic of Vietnam from June 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied the Veteran's claim for service connection for prostatitis.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Albuquerque, New Mexico.

The Veteran presented testimony during a December 2008 Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  

The claim was previously before the Board and remanded for further development in January 2010, May 2014, August 2015, and March 2016.  The March 2016 remand requested an addendum opinion to determine the nature and etiology of the Veteran's recurrent prostate disorder.  For the reasons discussed below, the March 2016 remand directives were not completed and an additional remand is necessary.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks service connection for a recurrent prostate disorder, claimed as prostatitis.  He contends that symptoms of a prostate disorder, to include testicular swelling, began during active service in the Republic of Vietnam.  See Hearing Transcript at 24, 25 (asserting that symptoms manifested in service and were caused by herbicide exposure); April 2007 Statement in Support (contending testicular pain and swelling began in service).  He alternatively contends that a recurrent prostate disorder is secondary to his service-connected diabetes mellitus.  See April 2014 Appellant's Post-Remand Brief.

Having reviewed the record, the Board finds that development actions requested in the Board's March 2016 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, additional development specified in the Board's remand must be conducted prior to adjudication.

The March 2016 remand directed the AOJ to obtain an addendum opinion from the October 2014 and August 2015 VA examiner.  The examiner was instructed to determine the nature and etiology of the Veteran's prostate disorder and account for specific medical records indicating diagnoses and history of recurrent prostatitis and benign hypertrophy of the prostate.  

In April 2016, the examiner provided an addendum opinion.  The examiner stated that he reviewed the entire file, including the September 2002, April 2003, and August 2007 medical records, and determined there was no evidence of a chronic prostate disorder.  The examiner opined that acute prostatitis is not chronic without persistent evidence of prostate symptoms, urinary tract infections are not a condition of the prostate, and hypertrophy is a condition of normal aging.  Finally, the examiner opined that he was unaware of any mechanism of action by which diabetes mellitus could cause or permanently aggravate any form of a prostate condition.

The Board finds that additional development is required because the examiner's opinion does not comply with prior directives and continues to be based, in part, on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an adequate medical opinion must be based upon an accurate factual premise).  

Generally, a claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  The requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (noting that evidence of a disability preceding the date of claim should be considered when determining whether a disability existed at the date of the claim).  

The Veteran was diagnosed with a prostate disorder during the pendency of the appeal.  Indeed, the January 2010 VA genitourinary examination report diagnosed the Veteran with recurrent prostatitis and noted that post service treatment records were "suggestive of recurrent prostatitis."  See October 2014 CAPRI Records at 732-38.  However, the April 2016 examiner did not address the January 2010 diagnosis when determining that the record did not contain evidence of a prostate disorder.  As the Veteran was diagnosed with recurrent prostatitis during the pendency of the appeal, additional development is required to assess the nature of any current or resolved prostate disorder.  

Moreover, additional development is required to determine etiology of any recurrent prostate disorder.  Although previous examination reports have addressed the Veteran's lay contentions of testicular swelling in service, none have addressed whether the in-service report of groin pain and dysuria in December 1968 is suggestive of an in-service disease.  See Service Treatment Records at 16.  

Additionally, previous examination reports did not address whether any current or resolved prostate disorder is at least as likely as not due to herbicide exposure.  

As such, additional development is required to clarify whether any recurrent prostate disorder is directly caused by service, to include consideration of herbicide exposure and in-service reports of symptoms, or caused or aggravated by service-connected diabetes mellitus.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed prostate disorder.  All records received should be associated with the claims file.

2.  Forward the Veteran's claims file to an appropriate clinician other than the April 2016 examiner for an addendum opinion to determine the nature and etiology of the Veteran's recurrent prostate disorder.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  Following review of the file, the examiner should provide the following opinions: 

(a)  Whether the Veteran has had a diagnosis of a prostate disorder at any point since approximately March 2007, even if the condition subsequently resolved.  

If no diagnosis is found during the appeal period, the examiner should reconcile his or her opinion with the Veteran's previous diagnoses, to include the October 2002 private medical diagnosis of prostatitis; the August 2007 notation of benign hypertrophy of the prostate; and the January 2010 VA examination report's diagnosis of recurrent prostatitis.  The examiner is advised that even if a disability subsequently resolves during the appeal period, service connection may still be awarded if a disability is diagnosed at the time the claim was filed or during the pendency of the claim.  McClain, 21 Vet. App. at 321.  

(b)  If so, whether it is at least as likely as not (a probability of 50 percent or greater) that any recurrent prostate disorder had its onset during or was incurred as a result of active service (to include presumed exposure to herbicides in the Republic of Vietnam and consideration of in-service reports of testicular symptoms).  The examiner should address the December 1968 service treatment record documenting the Veteran's complaints of groin pain and dysuria. 

(c)  State whether it is at least as likely as not that any prostate disorder is caused by or aggravated by the service-connected diabetes mellitus.  If aggravation is found, to the extent feasible, the examiner should attempt to identify the baseline level of severity of the aggravated disorder before the onset of aggravation. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

3.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  38 C.F.R. § 4.2 (2016); see Stegall, 11 Vet. App. at 271.  

4.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claim should be readjudicated.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




